Citation Nr: 1748372	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected bladder trauma with neurogenic bladder and hydronephrosis (bladder disorder), on an extra-schedular basis.  

2.  Entitlement to service connection for a left shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to a total disability rating based on unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1982, April 1986 to August 1986, and February 2003 to June 2004.  The Veteran is in receipt of numerous medal and awards, including the Purple Heart.  The Veteran had service in Iraq from March 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

In November 2010, the Veteran and his spouse testified at a video conference hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In an April 2011 decision, the Board determined the Veteran met the criteria for a 40 percent disability rating for his service-connected bladder disorder and remanded the issue for extra-schedular consideration, along with the remaining issues on appeal, for further development.  
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to service connection for a left elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2015 correspondence, the Veteran withdrew his claim for a TDIU.

2.  For the entire appellate period, the Veteran's service-connected bladder disorder was not characterized by an exceptional or unusual disability picture.  

3.  It is at least as likely as not that the Veteran's headache disorder is related to service.

4.  It is at least as likely as not that the Veteran's left shoulder disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for entitlement to an extra-schedular disability rating in excess of 40 percent for service-connected bladder disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10 (2016).

3.  The criteria for entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).

4.  The criteria for entitlement to service connection for a left shoulder disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, in a May 2015 correspondence, the Veteran requested that his claim for entitlement to a TDIU be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw this claim and further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over this claim and, as such, must dismiss the appeal as to this issue.

VA's Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  The Board finds that upon review of the examination reports, the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  However, the Board acknowledges the assertions from the Veteran's representative that his bladder VA examination is now over nine years old.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bladder disability since this VA examination, and he has not contended otherwise.  Therefore, the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, with respect to the adjudicated claims, it is noted that this appeal was remanded by the Board in April 2011 in order to refer the Veteran's bladder disorder claim to the Director of Compensation Services for extra-schedular consideration and to obtain new VA examinations.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO referred the Veteran's extra-schedular bladder disorder claim to the Director of Compensation Services for extra-schedular consideration.  Further, the Veteran was provided with VA examinations in March 2012, April 2012, August 2012, and May 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extra-schedular Consideration for Bladder Disorder

As noted in the introduction, the issue before the Board is limited to a disability rating greater than 40 percent for the service-connected bladder disorder on an extra-schedular basis. 
Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating initial increased rating claims, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings in excess of those already awarded are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Generally, service-connected disabilities are rated based on the schedular diagnostic criteria listed within the Schedule for Rating Disabilities found at 38 C.F.R. Part 4. In exceptional cases, however, an extra-schedular disability rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the AOJ must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate the Veteran's disability picture, and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular disability rating under 38 C.F.R. § 3.321(b)(1) (2016).
The Veteran's service-connected bladder disorder is rated under 38 C.F.R. § 4.115a, for urinary frequency.  A 40 percent disability rating is warranted when daytime voiding interval is less than one hour or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  Under voiding dysfunction, a rating of 60 percent is warranted when the wearing of absorbent materials is required and must be changed two to four times per day.  Id.  Under renal dysfunction, a rating of 60 percent is warranted when there is constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101.  Id.

In an April 2011 Board decision, the Veteran's service-connected bladder disorder was determined to be manifested by awakening to void five or more times per night.  The Veteran did not wear absorbent materials that had to be changed two to four times per day.  Moreover, he did not have constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101.  As such, a 40 percent disability rating was assigned.  In July 2011, the RO implemented the award, effective as of June 4, 2007.

The Board remanded the issue, in pertinent part, so that the matter could be referred to the Director of Compensation Service for consideration of an extra-schedular disability rating given the record indicated that the Veteran's bladder significantly impacted his ability to perform his job.  

In a February 2017 decision, the Director for Compensation Service denied an extra-schedular rating as no exceptional or unusual disability picture was indicated.  The Board agrees with the assessment.

The Court has stated that the Board has the requisite experience to assign extra-schedular disability ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  The Board may assign an extra-schedular rating when appropriate, and is only precluded from assigning an extra-schedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extra-schedular ratings when reviewing either a grant or a denial of an extra-schedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

In this case, the Board agrees with the Director's February 2017 decision which denied an extra-schedular rating based on the fact that no exceptional or unusual disability picture was indicated.  The evidence does not indicate that Veteran's disability picture cannot be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, while the Veteran's bladder disorder impairs certain aspects of his job, the evidence reflects that he is nevertheless able to maintain and retain full-time gainful employment.  Additionally, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board went to great lengths to provide the Veteran the benefit of the doubt in every possible instance.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Because the preponderance of the evidence is against the award of an extra-schedular rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service Connection

The Veteran is claiming his headache and left shoulder disorders are related to active service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may also be warranted on a presumptive basis for Veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 

(1) An undiagnosed illness;
(2) A medically unexplained chronic multisymptom illness; or, 
(3) A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Upon review of all evidence of record, the Board finds that service connection for the Veteran's headache and left shoulder disorders are warranted.

As a preliminary matter, the Board notes that the Veteran participated in active 
combat and was awarded the Bronze Star and Purple Heart.  Thus, the combat presumption for combat-related injuries or diseases, under which a Veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service (absent clear and convincing evidence to the contrary).  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Here, in conjunction with the Veteran's credible statements, the Veteran's personnel and service treatment records reflect that the Veteran sustained a head injury after striking his head on his vehicle's steering wheel during an ambush by the enemy while serving in Iraq.  Further, the Veteran indicated that he had continuous symptoms of headaches since service.  Moreover, the April 2012 and June 2016 VA examiners both opined that the Veteran's headache disorder is related to his in-service accident.  

Therefore, while the Veteran's statement alone are not sufficient to establish a nexus between his headache disorder and active service, the evidence supports the Veteran's assertion that he had continuous symptoms since active given the nature and severity of his headaches after service.  Additionally, the Board notes that the evidence does not contain any negative medical evidence, including medical opinions, regarding the etiology of the Veteran's headaches.  

With respect to the Veteran's left shoulder disorder, the Veteran's service treatment records also report that the Veteran sustained a gunshot wound to his left hand during the aforementioned ambush.  Further, the private treatment records indicate that the Veteran had problems consistent with a left shoulder disability, diagnosed as rotator cuff tendonitis, after service.  The medical evidence of record also includes a June 2016 VA opinion which indicates that the Veteran's left shoulder disability was at least as likely as not caused by his gunshot injury.  

While the evidence includes a negative opinion by the April 2012 VA examiner - specifically, that the Veteran does not have a current left shoulder injury - this examination was performed four years prior to the June 2016 examination.  As such, the Board finds that the findings from the most recent June 2016 VA examination to be more probative on whether or not the Veteran has a current left shoulder injury. 

As such, the Board finds that the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise, and service connection should be granted for a headache and left shoulder disorder.


ORDER

The issue of entitlement to TDIU is dismissed.

An extra-schedular disability rating for service-connected bladder disorder is denied

Service connection for a headache disorder is granted.

Service connection for a left shoulder disorder is granted.


REMAND

With regard to the issue of service connection for a left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran was afforded a VA examination in May 2017 to assess the nature and etiology of his asserted disorder.  However, this new evidence has not been considered by the RO since the issuance of the March 2017 Supplemental Statement of the Case, and the Veteran did not waive initial RO consideration of this evidence.  Therefore, a remand is required in order for the RO to consider the new evidence and for the issuance of an appropriate Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall review the Veteran's claims file and ensure that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

2.  The AOJ will then readjudicate the Veteran's claim of entitlement to service connection for a left elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


